- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 10.1 AMERICAN TONERSERV CORP. ATS HQ Bonus Plan, 2009 Bonus Plan Overview All HQ Santa Rosa employees are eligible for bonus. Specific allocations are set by the CEO of ATS. The bonus pool is to be based on EBITDA performance and the first dollar of bonus will not occur until the actual EBITDA for 2009 exceeds the EBITDA for the approved 2009 baseline budget by 5% before (the five percent threshold) The Baseline bonus pool accrues at 50% of every $1 of EBITDA over the five percent threshold, with a cap at $2,000,000 of total EBITDA for the 2009 year (equates to a total bonus pool cap of $335,932). The Acquisition bonus pool accrues at 5% of the purchase price of each 2009 acquisition, with a maximum of $40,000 per transaction Payout of bonus poll earned during 2009 will be in Q1 2010, after completion of our independent audits. Baseline Plan details The baseline 2009 Budget 2009 (the 2009 Baseline) is attached as Exhibit A. The 2009 Baseline plan does not include the impact of any 2009 acquisitions. A separate incentive is outlined below for successfully completing acquisitions. Summary of the 2009 Baseline Budget PLAN BY QTR EBITDA Q1 09 $ (59,876 ) Q2 09 300,760 Q3 09 510,523 Q4 09 513,485 TOTAL 2009 EBITDA $ 1,264,892 Using the five percent EBITDA threshold, the baseline EBITDA is $1,328,136 (1.05% of the total 2009 EBITDA) before any bonuses accrue in the 2009 bonus pool. The table below shows calculations under different scenarios of the bonus pool under different operating scenarios: 1 EXAMPLES OF EBITDA GROWTH AND BONUS AMOUNTS Example #1 EBITDA over plan by 15 % $ 1,454,626 Bonus 50 % $ 63,245 EBITDA post Bonus 110 % $ 1,391,381 Example #2 EBITDA over plan by 20 % $ 1,517,870 Bonus 50 % $ 94,867 EBITDA post Bonus 113 % $ 1,423,003 Example #3 EBITDA over plan by 25 % $ 1,581,115 Bonus 50 % $ 126,489 EBITDA post Bonus 115 % $ 1,454,626 Example #4 EBITDA over plan by 40 % $ 1,770,849 Bonus 50 % $ 221,356 EBITDA post Bonus 123 % $ 1,549,492 Acquisition Bonus Plan details 5% of the purchase price of each 2009 acquisition, up to a maximum of $40,000 per transaction, will be added to the bonus pool. Allocation Details Name: Allocation of bonus pool: Initials Employees currently eligible for the 2009 bonus plan must be continuously employed through December 31 st , 2009 to receive the entire payout of their allocated portion of the bonus pool. Employees who voluntarily terminate employment with ATS will not receive any payment for any portion of the 2009 bonus plan Employees who are terminated for cause / due to violation of company policies will not receive any payment for any portion of the 2009 bonus plan Employees who are terminated on an at will / no cause basis, or who are laid-off due to lack of work will receive a pro-rated portion of the bonus plan based on the allocation percentage specified above, the number of days worked and any other material adjustments made to the 2009 bonus plan overall that would have an effect on the size / allocations of the bonus plan. 2 EXHIBIT A  2(excludes acquisitions) Jan -09 Feb -09 Mar -09 Apr -09 May -09 Jun -09 Jul -09 Aug -09 Sep -09 Oct -09 Nov -09 Dec -09 YE Total Revenue 2,076,765 1,986,182 2,180,816 2,279,610 2,294,910 2,425,662 2,483,709 2,576,881 2,572,904 2,696,866 2,448,110 2,522,083 28,544,499 Gross Margin 603,908 586,671 647,638 681,375 689,984 733,837 766,155 793,011 796,846 848,130 768,670 793,192 8,709,417 % Total Operating Expenses 633,325 624,552 629,028 579,905 581,751 589,039 585,488 588,575 587,338 591,623 581,885 585,373 7,157,883 % Net Income AFTER Hub $ (174,587 ) $ (182,788 ) $ (176,665 ) $ (64,209 ) $ (63,996 ) $ (29,337 ) $ 4,122 $ 25,142 $ 28,383 $ 65,613 $ (17,853 ) $ 1,020 (585,154 ) Adjusted EBITDA (32,716 ) $ (41,180 ) $ 14,020 $ 88,747 $ 89,681 $ 122,332 $ 155,522 $ 176,137 $ 178,864 $ 215,787 $ 139,874 $ 157,824 1,264,892 Signatures / Acknowledgement The signature below acknowledges approval of the ATS HQ Bonus plan for 2009 by the Director in charge of the Compensation Committee. It also acknowledges that the CEO allocation for the bonus pool will be set at 32% and the CEO has the full authority to autonomously determine the allocation for the remainder of the bonus pool. Date Director of Compensation Committee This bonus plan does not represent a contract or guarantee of ongoing employment. American TonerServ is an at- will employer and only the CEO of American TonerServ has the authority to alter this policy. 3
